COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:             01-14-00762-CV
Style:                    In the Matter of B.D.S.
Date motion filed*:       December 16, 2014
Type of motion:           Third Motion for Extension of Time to File Reporter’s Record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s Record

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                   October 13, 2014
       Number of extensions granted:            2         Current Due date: December 15, 2014
       Date Requested:                      January 15, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: January 15, 2015
                      No further extensions of time will be granted absent extraordinary
                       circumstances.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Because the reporter stated that she has been busy with a large capital murder
          record in our court, her third motion for extension of time to file the reporter’s
          record is granted until January 15, 2015, but no further extensions will be granted
          absent extraordinary circumstances.

Judge’s signature: /s/ Laura C. Higley
                   
Panel consists of ____________________________________________

Date: December 18, 2014
November 7, 2008 Revision